Citation Nr: 1203449	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984, from January 2006 to December 2006, and from December 2009 to December 2010.  The Veteran also had periods of inactive duty training (IDT) and active duty training (ADT) with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In February 2011, the Veteran testified before the undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  While performing ADT in October 1999, the Veteran injured his right knee, tearing the medial meniscus.

2.  A right knee disability, most recently characterized as suspected medial meniscal attenuation related to previous meniscus surgery; degenerative changes without a definite frank tear of the lateral meniscus; abnormal anterior crusciate ligament which may represent a cyst or mucoid degeneration; suspected bone bruising pattern of the lateral tibial plateau with subtle trabecular injury, is attributable to service.  


CONCLUSION OF LAW

A right knee disability, most recently characterized as suspected medial meniscal attenuation related to previous meniscus surgery; degenerative changes without a definite frank tear of the lateral meniscus; abnormal anterior crusciate ligament which may represent a cyst or mucoid degeneration; suspected bone bruising pattern of the lateral tibial plateau with subtle trabecular injury, was incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

However, in this case, the Veteran contends that his current right knee disability originated while he was serving with the National Guard on ADT.

Service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during IDT to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, in relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of pertinent medical and lay evidence relevant to the Veteran's claim showed that in February 2000, the Veteran reported for treatment at New Mexico Orthopaedic Associates for complaints of right knee pain over the medial aspect of the joint.  At that time, he reported no specific injury.  He subsequent underwent a private magnetic resonance imaging (MRI) in March 2000 which revealed that the Veteran had an abnormal signal in the medial meniscus compatible with a tear.  In addition, a possible posterolateral Baker's cyst was noted.  May 2000 records of New Mexico Orthopaedic Associates showed that the Veteran underwent arthroscopic surgery on his right knee the month before.  It was later determined that the Veteran could begin physical running starting in late July 2000.

An August 2002 Report of Medical Examination contained in the service treatment records indicated that the Veteran had a history of a medial meniscal tear and arthroscopy surgery from 2000.  A January 2006 DA Form 3349, Physical Profile, reflected that the Veteran had degenerative joint disease of the right knee, status post meniscus tear in 1998.  He was instructed to not perform the APFT (Army Physical Fitness Test) run.  The form indicated that he had been assigned a permanent profile.  An October 2006 Pre-Deployment Physical indicated that there was a question on a possible profile for the right knee.  A December 2006 DA Form 2697, Report of Medical Assessment, showed that the Veteran had right knee complaints.

In December 2006, the Veteran applied for VA benefits, including service connection for a right knee injury.  In conjunction with his claim, he was afforded a VA examination in March 2007.  At that time, the Veteran reported that he injured his right knee and tore the meniscus while in military training in October 1998.  He stated that he passed a PT (Physical Training) test, but his right knee was hurting and he heard the knee pop.  An MRI showed a torn meniscus.  Since he was in nursing school, he had to wait for a break in his classes in April 2000 in order to undergo knee surgery.  The Veteran related that he had a temporary profile after the surgery, but had been off the profile since some time in 2000.  X-rays were taken which showed medial compartment joint space narrowing and peaking of the tibials spines.  Here was a small osteophyte formation projecting from the superior aspect of the patella.  The diagnosis was residuals of right knee trauma and meniscus surgery.

A September 2007 report of New Mexico Orthopaedics (formerly New Mexico Orthopaedic Associates) reflected that the Veteran was well-known to that facility.  The examiner indicated that in 2000, this facility performed a medial and lateral meniscectomy on the Veteran.  However, the Veteran still had right knee complaints.  The current assessment was early chondromalacia of the right knee, status post medial meniscectomy.

In August 2008, the Veteran submitted a statement in which he stated that following his right knee injury during a PT test, an LOD (Line of Duty) report was not filed, but he did not know why.  Thereafter, he went to his private physician and was told he needed surgery.  He indicated that he was given a temporary profile for the 90 day period after the surgery.  Since he did not have a permanent profile, the Veteran related that he had to run during training which made his knee hurt and swell.  When he was later deployed, he received a permanent profile for running when the military realized that "30 percent" had been removed from his right knee.  

A February 8, 2009 DA Form 2173, Statement of Medical Examination and Duty Status, indicated that the Veteran injured his right knee on October 2, 1999, and that this injury was incurred in the line of duty.  The report noted that the Veteran was in training status while running APFT.  There was popping and locking of the right knee.  This form stated that this LOD was generated from medical records dated 1999-2000 and a February 6, 2000 profile.  A military surgeon signed the form.  

Subsequent medical records including an MRI showed that the Veteran has continued right knee disability, including suspected medial meniscal attenuation related to previous surgery; degenerative changes without a definite frank tear of the lateral meniscus; abnormal anterior crusciate ligament which may represent a cyst or mucoid degeneration; suspected bone bruising pattern of the lateral tibial plateau with subtle trabecular injury.

In February 2011, the Veteran testified at a Travel Board hearing.  At that time, he indicated that in 1999, while serving with the New Mexico National Guard, he was doing a PT test for his annual training.  He bumped and fell off the track and twisted his knee.  He told his medical officer what had occurred and thought an LOD report was done.  Later, he discovered that this report was not completed.  At the time of the training, he was in nursing school.  The knee kept bothering him, so he went to his private physician and had an MRI done.  The conclusion was that the right meniscus was torn.  Since he was in school, he could not have the surgery done immediately, so he waited for school break in April 2000, and had the surgery done at that time.  In 2006-2007, when he was being redeployed, he was given a military profile for the right knee.  In February 2009, the LOD for the original right knee injury was finally done.  The Veteran indicated that he remained in service, being deployed again in 2010 as a critical care nurse.  

In sum, the Veteran claims that he injured his right knee while on annual training in October 1999.  In certain records, the date was listed as 1998, but the Board finds that this represents clerical error as the overall evidence shows that an injury occurred in 1999.  Following the injury, the Veteran believed an LOD was done.  He was treated by his private physician, a tear of the medial meniscus was discovered, and he underwent surgery when he was on break from school, in April 2000.  He has continued to suffer from right knee problems and was eventually placed on military profile so he would not have to perform PT running exercises.  Nevertheless, he again served on active duty from December 2009 to December 2010 as a critical care nurse.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  However, in this case, the Veteran, as a critical care nurse, is competent to provide complex medical assessments.  

The crux of the matter in this case is whether the Veteran is credible in his report that he originally injured his right knee while on AD service.  There is evidence weighing against and for his claim.  The evidence which weighs against his claim is the lack of an LOD report and/or medical records dated in and around the claimed October 2, 1999 injury.  In addition, when he was examined in February 2000, he did not report an injury, although it was unclear if that referred to any injury having occurred previously or any injury having occurred just prior to the treatment.  The Veteran, at his hearing, also initially reported having fallen which caused the right knee injury.  The evidence weighing in favor of the claim is the subsequently completed DA Form 2173, Statement of Medical Examination and Duty Status, which provided documentation of the claimed injury.  This form was signed by a military surgeon.  Thus, while not contemporaneous to the injury in question, the Board has no reason to believe that this document was generated in an inaccurate or erroneous manner.  Also, in support of the claim is the general timeline of the available medical records.  The Veteran clearly had a preexisting right knee disability when examined in February 2000 and identified as a medial tear when he underwent an MRI in March 2000.  His treatment, as of 2000, is documented and reflective of the Veteran's description as to the sequence of what occurred.  In addition, the Veteran, as a critical care nurse, is certainly competent to report that his knee injury began in October 1999 and progressed from that point.  

The Veteran is to be afforded every reasonable doubt.  In doing so, the Board finds that he is credible in his report of the October 2, 1999 right knee injury.  The Board has considered both the negative and positive evidence and finds that the evidence of record, both medical and lay evidence, is in relative equipoise as to the matter of whether the right knee injury occurred as the Veteran stated on February 2, 1999.  Since the evidence in this case is so evenly balanced, the application of the benefit-of- the-doubt rule as required by law and VA regulations is to be applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board accepts that while performing active duty training on October 2, 1999, the Veteran injured his right knee, tearing the medial meniscus.  In addition, the evidence shows that this injury resulted in the Veteran's current right knee disability.  Accordingly, service connection for a right knee disability, most recently characterized as suspected medial meniscal attenuation related to previous meniscus surgery; degenerative changes without a definite frank tear of the lateral meniscus; abnormal anterior crusciate ligament which may represent a cyst or mucoid degeneration; suspected bone bruising pattern of the lateral tibial plateau with subtle trabecular injury,  is warranted.


ORDER

Service connection for a right knee disability, most recently characterized as suspected medial meniscal attenuation related to previous meniscus surgery; degenerative changes without a definite frank tear of the lateral meniscus; abnormal anterior crusciate ligament which may represent a cyst or mucoid degeneration; suspected bone bruising pattern of the lateral tibial plateau with subtle trabecular injury.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


